Title: John Barnes to Thomas Jefferson, 27 April 1814
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir George Town 27h April 1814—
            I had this morning the pleasure of Presenting—your letter of the 22d Ulto with the inclosed (herewith returned you) to Genl Armstrong—and—withal tendered to him—your many thanks, for his politeness—in receiving
			 paying, & forwarding the Articles therein mentioned—it had escaped his recollection, inquiring After your
			 health &a beged I would tender to you his most respectfull good wishes for its continuance—I tendered the Genl ten dollars—but, he would not receive more than Eight—rating five francs to the dollar—
            waiting your Answer to mine of the 16 Inst
            I am Dear Sir, your very ObedtJohn Barnes.
          
          
            PS.The good President left Washington this Morning abt 9. oCk. for Montpelier. I was a ¼ of an hour too late—in paying my respects, and in wishing him a pleasant & safe Journey. After the fatigue of an Anxious and most interesting long session We are not to expect any More Cossack dinners—Their Orator—Mr Harper having proved to be but, a false prophet!—
          
        